March 04, 2011

Mr. William Richard Thompson II
750 N. St. Paul Street, Suite 1800
Dallas, TX 75201

Mr. Greg White
P.O. Box 1470
Waco, TX 76703-1470

Ms. Kimberly S. Keller
234 W. Bandera Road, #120
Boerne, TX 78006

Mr. Eddie Vassallo
3710 Rawlins, Suite 1200
Dallas, TX 75219-6410

Mr. John Aldrich Wright
2711 LBJ Freeway, Suite 1032
Dallas, TX 75234

RE:   Case Number:  10-0386
      Court of Appeals Number:  05-10-00515-CV
      Trial Court Number:  CC-09-01417-B

Style:      IN RE  DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &
      HOSPITAL SYSTEM

Dear Counsel:

      Today the Supreme Court of Texas granted the Agreed  Motion  to  Abate
and issued the enclosed abatement order in the above-referenced  case.   The
case is removed from the Court's active  docket  until  March  9,  2011,  by
which the parties must file either a status report or motion to dismiss.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. John Warren         |
|   |Ms. Lisa Matz           |
|   |Mr. Edward Lopez Jr.    |
|   |Mr. Mark D. Smith       |
|   |Mr. B. Scott Daugherty  |
|   |Honorable Timothy King  |
|   |Fifer                   |